UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4109


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA HOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00092-IMK-MJA-1)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Weese, Shepherdstown, West Virginia, for Appellant. Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joshua     Hood     pled       guilty      to   transportation    of     child

pornography,    18     U.S.C.   §    2252(A)(a)(1),      (b)(1)    (2012).     The

district court sentenced him to 240 months’ imprisonment.                   Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that, in counsel’s view, there are no meritorious

issues for appeal, but questioning the validity of Hood’s guilty

plea and the reasonableness of the sentence.                 Hood has filed a pro

se supplemental brief, addressing these same issues.                  We affirm.

     We have reviewed the plea agreement and the Fed. R. Crim. P.

11 hearing, and we conclude that Hood’s guilty plea were knowing

and voluntary.       Accordingly, we affirm Hood’s conviction.

     We review Hood’s sentence for reasonableness, applying “a

deferential abuse-of-discretion standard.”               Gall v. United States,

552 U.S. 38, 41 (2007).              We must first determine whether the

district court committed significant procedural error, such as

incorrect     calculation       of    the       Sentencing    Guidelines     range,

inadequate consideration of the 18 U.S.C. § 3553(a) (2012) factors,

or insufficient explanation of the sentence imposed. United States

v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014).                     If we find no

procedural error, we also examine the substantive reasonableness

of the sentence under “the totality of the circumstances.”                   Gall,
552 U.S. at 51.      The sentence imposed must be “sufficient, but not

greater than necessary,” to satisfy the goals of sentencing.                   See

                                            2
18 U.S.C. § 3553(a). We presume on appeal that a within-Guidelines

sentence is substantively reasonable.       United States v. Louthian,

756 F.3d 295, 306 (4th Cir. 2014).       Hood bears the burden to rebut

this presumption “by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.”       Id.

     Our review of the record reveals that Hood’s sentence is

reasonable. *   The   district   court    properly   calculated    Hood’s

Guidelines range as 240 months, heard arguments from both parties,

considered the sentencing factors of 18 U.S.C. § 3553(a) and

explained its rationale for the sentence it imposed.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.          We

therefore affirm Hood’s conviction and sentence.       We deny without

prejudice counsel’s motion to withdraw.       This court requires that

counsel inform Hood, in writing, of his right to petition the

Supreme Court of the United States for further review.            If Hood

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move this court



     * Although the two-level increase to Hood’s offense level
pursuant to U.S. Sentencing Guidelines Manual § 2G2.1 (2015), was
erroneously applied, we find this error harmless.      See United
States v. Mehta, 594 F.3d 277, 283 (4th Cir. 2010) (sentencing
error is harmless if resulting sentence is no longer than sentence
to which defendant would otherwise be subject). Hood’s properly
calculated advisory Guidelines range without this increase exceeds
the statutory maximum sentence for this offense; thus, Hood’s
Guidelines range of 240 months is unchanged.

                                  3
for leave to withdraw from representation.           Counsel’s motion must

state that a copy thereof was served on Hood.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       4